                      Case 1:19-cr-10149-ADB Document 1-1 Filed 05/06/19 Page 1 of 2
«&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                               U.S. District Court - District of Massachusetts


Place of Offense:                             Category No.       J5.                   Investigating Agency

City       Boston                                     Related Case Information:

County         Middlesex                              Superseding Ind./ Inf.                              Case No.
                                                      Same Defendant                               New Defendant X
                                                      Magistrate Judge Case Number
                                                      Search Warrant Case Number
                                                      R 20/R 40 from District of

Defendant Information:


Defendant Name           Drew Morgan Ciccarelli                                     Juvenile:                •     Yes E! No
                         Is this person an attorney and/or amember ofany state/federal bar:                  •     Yes      No
Alias Name

Address                   (Citv & State') John's Island, South Carolina

Birth date (Yronly):            SSN (last4#): 3655         Sex M             Race: White                 Nationality: USA

Defense Counsel if knoivn:                    Douglas S. Brooks                        Address LibbyHoopes, PC

Bar Number                                                                                         399 Boylston Street
                                                                                                   Boston, MA
U.S. Attorney Information:

AUSA          EricS. Rosen                                                  BarNumber if applicable          NY4412326

Interpreter:             Q Yes           |2] No                  List language and/or dialect:
Victims:                 [^Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                  0 Yes • No
Matter to be SEALED:                     \7\ Yes     •      No
          I [warrant Requested                           [2| Regular Process                            In Custody
Location Status:


Arrest Date


I [Already in Federal Custody asof                                                       in


[^Already in State Custody at                                           • I [Serving Sentence               I [Awaiting Trial
• onPretrial Release: Ordered by:                                                             on



Charging Document:                       [^Complaint                 [71 Information                     I IIndictment
Total #of Counts:                        | |Petty                    I [Misdemeanor                      [7] Felony —
                                               Continue on Page 2 for Entry of U.S.C. Citations

0         I hereby certify that the case numbers of any prior pro/:ee^ngs before a Magistrate Judge are
          accurately set forth above.

Date:      05/06/2019               Ea             Signature of AUSA:
Case 1:19-cr-10149-ADB Document 1-1 Filed 05/06/19 Page 2 of 2
